920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Paul SHOULDERS, Plaintiff-Appellant,v.SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
No. 90-2689.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 17, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-88-20-E)
Roy Paul Shoulders, appellant pro se.
Lisa Ann Grimes, Office of the United States Attorney, Elkins, W.V., Margaret J. Krecke, United States Department of Health & Human Services, Philadelphia, Pa., for appellee.
N.D.W.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Roy Paul Shoulders appeals from the district court's order adopting the magistrate's recommendation to grant defendant's motion for summary judgment and affirm the Secretary's decision to deny Shoulders' applications for social security benefits.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shoulders v. Secretary, HHS, CA-88-20-E (N.D.W.Va. May 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.